April 25, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               NEW DELIVERANCE CHURCH, INC., Appellant

NO. 14-10-01127-CV                          V.

ADAM MILLER AND HOUSSIERE, DURANT & HOUSSIERE, LLP, Appellees
              ________________________________

       This cause, an appeal from the judgment in favor of appellees was heard on
the transcript of the record. We have inspected the record and find error in the
judgment. We therefore order the judgment of the court below REVERSED and
REMAND the cause for proceedings in accordance with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees.

      We further order this decision certified below for observance.